Harvey, J.
(dissenting): The statute which appellant is charged with violating, as set forth in the instructions of the court, defines three offenses, (a) a conspiracy to quit employment or to induce other persons to quit, (6) for any person to engage in what is known as “picketing,” or (c) to intimidate a workman. The information in this case charges the second one of these offenses by charging that appellant did “engage in what is commonly known as picketing in this, to wit:” What follows in the information is in the nature of a ' bill of particulars describing the particulars in which the picketing *688was done. The legislature did not intend to enlarge the meaning of the word “picketing” for the offense it created was “what is known as picketing.” That would indicate that one ought to be able to turn to his dictionary, encyclopedia or to reported cases defining the term and know what the offense consists of. The word “picket” is defined in Webster’s Dictionary as “a body of men belonging to a trades union sent to watch and annoy men working in a shop not belonging to the union or against which a strike is in progress.” Black’s Law Dictionary says, “Picketing by members of a trade union on strike consists in posting members at all the approaches to the works struck against for the purpose of observing and reporting the workmen going to or coming from the works and of using such influence as may be in their power of preventing the workmen from accepting work there.”
And it is in this sense the term is used in the following cases: Ideal Manufacturing Co. v. Ludwig, 149 Mich. 133; Beck v. Teamsters’ Protective Union, 118 Mich. 497; Jones v. Van Winkle Machine Works, 131 Ga. 336; Cumberland Glass Mfg. Co. v. Glass Bottle Blowers’ Ass’n., 59 N. J. Eq. 49; Mills v. United States Printing Co., 91 N. Y. Supp. 185; Walter A. Wood Mowing & R. Mach. Co. v. Toohey, 186 N. Y. Supp. 95; Hardie-Tynes Mfg. Co. v. Cruse et al., 189 Ala. 66; Hall v. Johnson, 87 Ore. 21; Union Pac. R. Co. v. Ruef, 120 Fed. 102; Pope Motor Car Co. v. Keegan, 150 Fed. 148; Goldfield Consol. Mines Co. v. Goldfield M. U. No. 220, 159 Fed. 500, 523.
In my judgment the evidence is not sufficient in this case to sustain the charge that the appellant committed the offense known as picketing. It is no answer to this to say that under the evidence as disclosed by the record as a whole appellant might have been charged with conspiracy to induce others to quit work or that he might have been charged with intimidating a workman. The fact remains that he was not charged with either of these offenses. Neither can I approve of the instructions given by the court, and especially instruction No. 15, where the jury is told that if appellant talked to Smith with the intent, motive or purpose of inducing him to quit his employment, then he would be guilty as charged in the information without regard to what he said to Smith or the quietness of such conversation. I have not reached the point where I feel willing to say that what a person has in his mind constitutes a crime when it is not accompanied by any act or spoken word.